Citation Nr: 0428278	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-05 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty in the military from May 
1946 to June 1947.  He also reportedly had additional service 
in the reserves from 1948 to 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 2002 and January 2003 rating decisions of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).  

A hearing before a local hearing officer at the RO was 
conducted in March 2004.  And the veteran also had a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board in September 2004.

For the reasons discussed below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran's service medical records (SMRs) are unavailable; 
apparently, they were destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  Several attempts to 
reconstruct the veteran's SMRs were unsuccessful.  He 
submitted a document dated in May 1947 pertaining to his 
separation from service.  The document lists his military 
occupational specialty (MOS) as 050 (Carpenter, General).  He 
contends that his current hearing loss and tinnitus 
were caused by excessive noise exposure that he experienced 
while stationed in an artillery unit in service and in the 
Army Reserves.

There is a heightened obligation to assist the veteran in the 
development of his case, and a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule where, as here, his military 
records are presumed destroyed while his file was in the 
possession of the government.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

The veteran has not been afforded a VA examination concerning 
his claims.  "In a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim."  38 C.F.R. 
§ 3.159(c)(4)(i).  Here, there is competent evidence of a 
current diagnosis of hearing loss and tinnitus and, in a 
February 2003 private audiological report, the veteran's 
audiologist stated that service as an artilleryman could have 
significantly contributed to his hearing loss and tinnitus.  
Hence, a VA examination is needed to assist in making this 
determination.

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act (VCAA) is completed.  In 
particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession.  (Note:  VCAA letters already 
were sent in June 2001 (for the hearing 
loss claim) and in October 2002 (for the 
tinnitus claim), so just ensure those 
letters satisfy the timing and content 
requirements discussed in a recent 
precedent decision, 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004) ("Pelegrini II")).



2.  Then schedule the veteran for a VA 
examination to:  a) determine whether he 
has sufficient hearing loss to meet the 
threshold minimum requirements of 
38 C.F.R. § 3.385, and to b) determine 
whether he has tinnitus.  If he does, 
please also indicate whether c) it is at 
least as likely as not these conditions 
are related to his service in the 
military - and, in particular, to noise 
exposure.  To facilitate making these 
determinations, send the claims folder to 
the examiner for a review of the 
veteran's pertinent medical history, 
especially including the February 2003 
private audiological report from David 
Cieliczka, Au.D.  The VA examiner should 
discuss the rationale for his/her 
opinion, whether favorable or 
unfavorable.

3.  Then readjudicate the claims based on 
the additional evidence obtained.  If 
they are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond to it.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The purpose of 
this REMAND is to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument concerning 
the claims the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




